Case 5:20-mj-00092-BQ Document 1 Filed 08/07/20 Page t 1 ot 8 PagelD 1
AO 91 (Rev, 08/09) _Ceiminal Comptaint +} Et

UNITED STATES DISTRICT COURT,

for the
Northern District of Texas

  

United States of America
v.

Hieu Tran Trung

_ aiva Hiew Trung Tran, 2

)
)
) Case No.
)
Defendant{s)

5 -20MJ-0092

CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief,

 

 

On or about the date(s) of August 7, 2020 in the county of Lubbock in the
Northern District of Texas , the defendant(s) violated:
Code Section Offense Description
8 U.S.C. Sections 922(9)(1}, Convicted Felon in Possession of a Firearm
924(@)(2)

This criminal complaint is based on these facts:

See attached affidavit

& Continued on the attached sheet.

So] —

_Jaclyn Yandell, ATF Special Agent
Printed name and title

   

AVSA

 

Attested to by the applicant in accordance with the requirements of FED. R. CRIMP
August, 2020.

pate: %/ 7/20

City and state:

  

by telephone this 7th day of

 

 

Judge's signage .

D. Gordon Bryant, Jr, U.S. Magistrate Judge
Printed name and title

 

 

 
Case 5:20-mj-00092-BQ Document1 Filed 08/07/20 Page 2of8 PagelD 2

AFFIDAVIT IN SUPPORT OF COMPLAINT
Affiant’s Background and Experience

Affiant is employed as a Special Agent with the Bureau of Alcohol, Tobacco,
Firearms, and Explosives (ATF) and has been since July 2015. Throughout my tenure
with ATF, I have participated in a variety of investigations. I have prepared numerous
search warrants and complaints. I have received training in federal laws and regulations
at the Federal Law Enforcement Criminal Investigator Training Program, as well as the
ATF Special Agent Basic Training Academy. I have attended training in the interstate
nexus of firearms and am a firearms interstate nexus expert. I regularly refer to state and
federal laws and regulations during the course of my duties. Before becoming a ATF
Special Agent, I was employed with the Federal Air Marshal Service from 2010 to 2015.
I have received a Bachelor of Science in Criminal Justice from the University of North
Texas.

The information contained in this affidavit is based upon my personal experience
and information relayed to me by other law enforcement officers involved in this
investigation. Because this affidavit is submitted for the limited purpose of establishing
probable cause to believe a crime has been committed and that the defendant committed
it, I have not included each and every fact known to me in this affidavit.

Title 18, United States Code, Sections 922(g)(1) and 924(a)(2)

As aresult of my training and experience, I am familiar with federal firearms laws,

including 18 U.S.C. §§ 922(¢)}{1), 924(a)(2), which makes it unlawful for a convicted -

felon to possess a firearm. There are four elements to this offense: (1) that the defendant

i

 
Case 5:20-mj-00092-BQ Document1 Filed 08/07/20 Page 3of8 PagelD 3

knowingly possessed a firearm or ammunition as charged; (2) that before the defendant
possessed the firearm or ammunition, the defendant had been convicted in a court of a
crime punishable by imprisonment for a term in excess of one year; (3) that the defendant
knew the defendant had been convicted in a court of a crime punishable by imprisonment
for a term in excess of one year; and (4) that the firearm or ammunition possessed
traveled in or affected interstate or foreign commerce; that is, before the defendant
possessed the firearm, it had traveled at some time from one state to another or between
any part of the United States and any other country.

Facts Establishing Probable Cause

In late July of 2020, the Federal Bureau of Investigation (FBI) received a
complaint regarding Hieu Tran Trung, also known as Hieu Trung Tran. On August 4,
2020, FBI special agents of interviewed the complainant (hereinafter referred to as
cooperating individual (CI)) regarding Trung. The CI stated the following.
| Approximately three months ago, the CI met Trung at his place of employment.
The CI and Trung had some mutual friends through a church in Lubbock. The CI was
looking at this church and Trung attended the church.

Over time, Trung and the CI began to communicate more frequently. They spoke
on the phone and also text messaged each other multiple times a week. As the CI and
Trung began to communicate initially, it was mostly about the church. But then Trung
began to make statements to the CI that made the CI concerned. In approximately early
May 2020, Trung sent the CI a photograph of two firearms on a bed. The CI provided

law enforcement with a screen shot of the photograph:

2

 

 
Case 5:20-mj-00092-BQ Document1 Filed 08/07/20 Page4of8 PagelD 4

 

On May 31, 2020, the CI told Trung that the CI was at a gun range and was
thinking of purchasing an AR-15. On June 1, 2020, Trung texted the CI and told the CI
“just wanted to see if you can get me one of them straps.” Based upon my training,
education, and experience, “straps” refers to a firearm and comes from the slang word
“strapped”, which refers to someone who is carrying a firearm. The CI told Trung the CI
would not purchase a firearm for him.

Later, on July 7, 2020, Trung sent the CI a photo of himself carrying two firearms:

 
Case 5:20-mj-00092-BQ Document1 Filed 08/07/20 Page5of8 PagelID5

 

The CI continued to communicate with Trung. A few days before July 25, 2020,
Trung told the CI that he did not feel like people were taking him seriously. During a
phone conversation, Trung told the CI that he was going to “show who he can be.”
Trung also told the CI that he would “spray up” random people, and even “spray up” the
church/school that he and the CI attended. On July 25, 2020, Trung sent the Cl a

photograph of a large ammount of ammunition.

 

 
Case 5:20-mj-00092-BQ Document1 Filed 08/07/20 Page6of8 PagelD 6

After receiving this photograph, the CI became concerned for the CI’s safety and
the safety of the public. This was when the CI notified the FBI. Around this time, Trung
also told the Cl that he could kill someone and then easily skip town,

On August 5, 2020, your affiant contacted Special Agent Tim Raymond,
Homeland Security Investigations (HSI), SA Raymond determined that Trung is not a
United States citizen, but is a citizen of North Vietnam. He is in the United States as a
“refugee.” As such, SA Raymond indicated that Trung is a prohibited person and is not
allowed to possess firearms in the United States.

On December 22, 2000, in case number 1:00-CR-059-C, in the United States
District Court for the Northern District of Texas, Abilene Division, Hieu Tran Trung was
sentenced to 96 months imprisonment for being a convicted felon in possession of a
firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). According to offense reports
from ‘that case, Trung and others went to Stamford, Texas, to purchase firearms from an
individual. The individual took Trung and his friends to a rural area to shoot the
firearms. Upon returning to Stamford, Trung pointed a 6.35 caliber pistol at the
individual and forced him out of the car. Trung then took an SKS 7.62x39mm rifle and a
12 gauge shotgun that belonged to the individual and drove off.

On September 4, 1998, in case number F-98-0487-A, in the 16th Judicial District
Court of Denton County, Texas, Trung was convicted of Assault on a Public Servant and
sentenced to two years imprisonment. According to the indictment in that case, Trung
“struck and stomped” a detention officer in retaliation for the officer’s performance and

exercise of official duties.

 
Case 5:20-mj-00092-BQ Document1 Filed 08/07/20 Page 7of8 PagelD 7

On August 6, 2020, the FBI obtained a federal search warrant for Trung’s
residence at 5525 4th Street, Apartment 98, Lubbock, Texas. On August 7, 2020, law
enforcement executed that search warrant.

Inside a briefcase in the residence, law enforcement located a Hi-Point, Model C9,
9mm caliber semiautomatic pistol bearing serial number P1379877. This firearm was
loaded with one round in the chamber and nine rounds in the magazine. There were two
additional loaded magazines found in a shoulder holster in the briefcase. Also m the
briefcase was immigration paperwork in Trang’s name and more of Trang’s letters and
personal effects. The pistol and shoulder holster was consistent with the pistol and
shoulder holster depicted in the photographs provided by the CI. The firearm that
appeared to be an AK-style rifle was, in fact, an Airsoft gun. I have examined the Hi-
Point and determined that it meets the federal definition of a “firearm” under Title 18,
United States Code, Section 921(a)(3).

According to my research, Hi-Point firearms are manufactured in Ohio. Because
this firearm was not manufactured in the State of Texas, it must have traveled in or
affected interstate or foreign commerce; that is, before Trung possessed the firearm, it
had traveled at some time from one state to another or between any part of the United

States and any other country.

 
Case 5:20-mj-00092-BQ Document1 Filed 08/07/20 Page 8of8 PagelD 8

Based on my training, education, and experience, and the information provided to
me, I believe that Hicu Tran Trung violated Title 18, United State Code, Sections

922(g)(1) and 924(a)(2), by being a convicted felon in possession of a firearm.

LL] A
Spécial AgentQaclyn Yandell
Bureau of Alcohol, Tobacco, Firearms,
and Explosives

Pursuant to Federal Rules of Criminal Procedure 4.1 and 41(d)(3), the undersigned
judicial officer has on this date considered the information communicated by reliable
electronic means in considering whether a complaint, warrant, or summons will issue. In
doing so, I have placed the affiant under oath, and the affiant has confirmed that the
signatures on the complaint, warrant, or summons and affidavit are those of the affiant,
that the document received by me is a correct and complete copy of the document
submitted by the affiant, and that the information contained in the complaint, warrant, or
summons and affidavit is true and correct to the best of the affiant’s knowledge.

Attested to by the applicant in accordance with the requirements of Fed. R.
Crim, P, 4.1 by telephone this 7th day of August 2020.

D. GORDON BRYANT/IR.
UNITED STATES MAGISTRATE JUDGE

  

 
